Citation Nr: 9926129	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-00 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, characterized as schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and grandmother of appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1985.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a September 1987 rating decision 
rendered by the New York, New York Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein service 
connection for schizophrenia, chronic undifferentiated type, 
was denied.  The veteran perfected a timely appeal of that 
issue.  However, the Board did not receive the case until 
many years later.  Subsequent to the September 1987 rating 
action, the veteran relocated to Alabama, and the Montgomery, 
Alabama, RO assumed the role as the agency of original 
jurisdiction of the veteran's claim.  In a July 1997 
decision, the Board remanded the case for further 
development.  Said development having been completed, the 
case was returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.

2.  Pre-service medical records indicate that the veteran's 
current disability pre-existed his military service.

3.  An August 1998 VA examination report indicates that the 
veteran's current disability was aggravated by his active 
military service.  



CONCLUSION OF LAW

An acquired psychiatric disorder, characterized as 
schizophrenia, was aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1137, 1153, 5107(b) (West 1991); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The veteran contends that his current schizophrenia was 
either incurred in, or aggravated by, active duty service.  
After a review of the evidence, the Board finds that his 
contention is supported by the evidence and that service 
connection for an acquired psychiatric disorder is 
appropriate.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).  Additionally, a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. §  3.306 (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).

A review of the veteran's pre-service medical evidence 
indicates that he was hospitalized in March 1980 with an 
admission diagnosis of catatonic schizophrenia.  However, the 
diagnosis upon discharge was that of hysterical personality 
with passive aggressive features.  The discharge report 
indicates that during this hospitalization the veteran was 
generally non-compliant, passive, and resistant to any form 
of therapy.  He was never open and honest and would only 
cooperate after great persuasion and when confronted frankly.  
As he showed no real psychotic symptomatology and was passive 
and non-compliant, he was discharged.  

While a February 1981 service entrance examination reveals no 
psychiatric problems, May 1983 treatment records indicates a 
diagnosis of a functional disorder; psychiatric evaluation 
was recommended.  Service medical records show treatment in 
February 1984 with a diagnosis of no psychiatric disorder.  
However, the veteran was hospitalized in March 1984 with a 
discharge diagnosis of chronic paranoid schizophrenia.  An 
April 1984 Medical Board report includes a diagnosis of 
schizophrenia, paranoid type, subchronic with acute 
exacerbation, severe. Similarly, a July 1984 hospitalization 
record shows a diagnosis of schizophreniform disorder, in 
remission, and an August 1984 treatment record indicates a 
diagnosis of schizophrenia, in remission, currently not 
psychotic.

Post service treatment records indicate several periods of 
inpatient hospitalization for the veteran's psychiatric 
disorder.  He was treated at the VA Medical Center (VAMC) in 
Montrose, New York, from October 1985 to February 1986 for a 
schizoaffective disorder.  He was also seen at the VAMC in 
Biloxi, Mississippi, for treatment for schizophrenia, 
paranoid type, from December 1987 to February 2, 1988, from 
February 17, 1988 to March 1988, and from August 1988 to 
September 1988.  Additionally, post-service treatment records 
also include VA outpatient treatment records from January 
1994 through September 1997 for his psychiatric condition.  

An August 1998 VA examination report indicates complaints of 
audio and visual hallucinations.  The examination report 
indicates that, since service, he has had difficulty 
maintaining employment and has been able to work for only a 
month to a month and a half before being fired.  The examiner 
diagnosed schizophrenia, paranoid type.  The examiner stated 
that the veteran's psychiatric problems existed prior to his 
active service.  However, the examining physician went on to 
say that the presumption is that the veteran's disability was 
increased by active service.  The examination report 
indicates the "the normal stressors of Naval service applied 
to an individual struggling with psychotic ideation would 
very definitely increase his mental and emotional problems."  

While there is evidence of a preexisting psychiatric 
disability, at a June 1999 Travel Board Hearing before the 
undersigned Board Member, the veteran stated that his current 
psychiatric problems developed while he was in the military.  
However, as stated above, the most recent VA examination 
report indicates that he had a preexisting psychiatric 
disability which was aggravated by service.  His claims 
folder contains no clinical evidence that that the increase 
in disability is due to the natural progression of his 
disability.  Accordingly, the Board finds that service 
connection for schizophrenia, paranoid type, due to 
aggravation of a pre-service disability, is warranted. 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).


ORDER

Service connection for schizophrenia, paranoid type, is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals


 

